DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 11-29 in the reply filed on 7/1/2022 is acknowledged.
Claim 30 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “melting-related impurities,” which renders the claim indefinite, because the metes and bounds of “melting-related impurities” is unclear. In other words, it is unclear what impurities would and would not read on “melting-related.” For the purposes of examination, claim 11 is given the broadest reasonable interpretation such that the limitation “melting-related impurities” is interpreted as –impurities--.
Claims 12-29 are dependent on claim 11 and are thus also rejected for the same reason.
Claim 15 recites the limitation “a temperature of 150°C and 250°C,” which renders the claim indefinite. It is unclear whether “a temperature” is intended to be 150°C or 250°C, and “a temperature” (singular) cannot be both temperatures at the same time. For the purposes of examination, claim 15 is given the broadest reasonable interpretation such that the limitation “a temperature of 150°C and 250°C” is interpreted as a temperature of between 150°C and 250°C, as this appears to be what Applicant intended.
Claim 17 is dependent on claim 15 and is thus also rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12, 14, 16, 21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac et al. (US 2019/0226064), as cited in the IDS dated 9/21/2021, hereinafter “Chiriac.”
Regarding claim 11, Chiriac teaches a hot stamped (i.e. hot formed and press hardened) automotive part, comprising a steel alloy having a minimum tensile strength of about 1800 MPa, the steel alloy having a chemical composition comprising, by weight, about 0.25-0.4% C, 0.01-0.06% Nb, 0.01-0.06% Ti, and a balance of Fe and incidental impurities (Abstract, [0005], [0014], [0025], Table 2). The chemical composition disclosed in Chiriac overlaps with the chemical composition ranges recited in claim 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Note that the limitation “wherein the automotive component has a thermal coating layer coated by a thermal coating process at a temperature of 150° to 450°C” is a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitations recited in claim 11 imply that the product created by such a process is an automotive component having a thermal coating layer. No further implications as to the structure of the product are apparent or derived from the product-by-process limitation as set forth. Chiriac teaches wherein its steel automotive part may have a coating, which may be applied via an elevated temperature, to enhance certain properties of temperatures up to 800°C without scaling, delamination, or both, or to increase corrosion resistance, such as an aluminum silicon coating or AlSi10Fe3 coating ([0003], [0014], [0020], [0036], [0039]), which reads on a thermal coating layer as claimed.
As to claim 12, Chiriac teaches wherein the steel automotive part has a minimum tensile strength of about 1800 MPa ([0005]), which substantially overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
With respect to claim 14, Chiriac teaches 0.01-0.06 wt.% Nb and 0.01-0.06 wt.% Ti (Abstract, Table 2), which overlaps with the instantly claimed chemical composition ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Regarding claim 16, Chiriac teaches wherein the steel alloy comprises, by weight, about 0.1-0.8% Si, about 0.5-2.7% Mn, 0-0.03% P, 0-0.01% S, 0.01-0.06% Al, 0.001-0.005% B, 0.1-0.6% Cr, and 0.1-0.6 Mo (Abstract, Table 2), which satisfies or overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
As to claim 21, Chiriac teaches wherein the steel automotive part has a minimum tensile strength of about 1800 MPa ([0005]), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 26, Chiriac teaches wherein the steel alloy comprises, by weight, about 0.25-0.4% C (Abstract, Table 2), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 27, Chiriac teaches wherein the steel alloy comprises, by weight, about 0.01-0.06% Nb (Abstract, Table 2), which overlaps with the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 28 and 29, Chiriac teaches wherein the steel alloy comprises, by weight, about 0.01-0.06% Ti (Abstract, Table 2), which overlaps with the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac (US 2019/0226064), as applied to claims 11-12, 14, 16, 21, and 26-29 above, and further in view of Roll et al. (US 2010/0176610), hereinafter “Roll.”
Regarding claim 13, Chiriac teaches that its hot stamped steel automotive component may be a bumper, reinforcement member, and other auto parts that are required to be strong enough to withstand a large load with minimal intrusion into the passenger compartment during a rollover and impact ([0017]), but does not specifically teach that the automotive component may be a bumper support. 
However, Roll teaches that hot formed steels may be used to make cross members of bumpers (claim 3). Note that Chiriac teaches a hot stamped steel (i.e. hot formed steel) ([0014]) useful for related applications ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a bumper cross member (i.e. bumper support) using the hot stamped steel of Chiriac, as Roll teaches that such steels are useful for such purposes.
Claim(s) 15, 17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac (US 2019/0226064), as applied to claims 11-12, 14, 16, 21, and 26-29 above, and further in view of Allely et al. (US 2015/084861), hereinafter “Allely.”
Regarding claims 15 and 23, note that the limitations “wherein the thermal coating process is implemented as a cathodic e-coat coating process at a temperature of 150° and 250°C in a time of 1 to 30 minutes” and “wherein the thermal coating process is implemented as a cathodic e-coat coating process at a temperature of between 150° and 250°C in a time of 10 to 30 minutes” are product-by-process limitations. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP §2113. The process limitations recited in claims 15 and 23 imply that the product created by such a process is an automotive component having a cathodic coating. No further implications as to the structure of the product are apparent or derived from the product-by-process limitation as set forth.
As discussed above regarding claim 11, Chiriac teaches wherein its steel automotive part may have a coating, which may be applied via an elevated temperature, to enhance certain properties of temperatures up to 800°C without scaling, delamination, or both, or to increase corrosion resistance, such as an aluminum silicon coating or AlSi10Fe3 coating ([0003], [0014], [0020], [0036], [0039]), which reads on a thermal coating layer. However, Chiriac does not explicitly teach that its automotive part may have a cathodic coating.
However, Allely teaches that hot stamped steel automobile parts may be coated with an Al-Si cathodic coating via electrodeposition or hot dipping to enhance corrosion resistance and resistance to propagation of micro-cracks in the steel ([0001], [0003], [0005], [0007], [0037], [0043]). Note that Chiriac teaches that its coating may be an Al-Si coating and also desires corrosion resistance. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to coat the hot stamped automobile part of Chiriac with an Al-Si cathodic coating via electrodeposition in order to enhance corrosion resistance and resistance to propagation of micro-cracks in the steel, as taught by Allely ([0001], [0003], [0005], [0007], [0037], [0043]). The combination of Chiriac and Allely teaches a automobile component having a cathodic coating, and thus reads on the limitations recited in claims 15 and 23.
Regarding claim 17, Chiriac modified by Allely teaches a yield strength of 1400 MPa or higher (Chiriac: [0014]), which overlaps with the instantly claimed range of 1350-1600 MPa. Alternatively, Chiriac modified by Allely teaches a substantially similar substrate of a hot formed and press hardened automotive component having an overlapping chemical composition (Chiriac: Abstract, [0005], [0014], [0025], Table 2) and a substantially similar coating (i.e. cathodic coating) ([0001], [0003], [0005], [0007], [0037], [0043]), as discussed above regarding claims 11, 15, and 23. Thus, one of ordinary skill in the art would expect the yield strength of Chiriac modified by Allely to be the same or overlapping with the instantly claimed range. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.
Claim(s) 18-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac (US 2019/0226064), as applied to claims 11-12, 14, 16, 21, and 26-29 above, and further in view of Kawata et al. (US 2014/0234659), hereinafter “Kawata.”
Regarding claim 18, Chiriac is silent as to its steel automotive component having skin-decarburized layers.
However, Kawata teaches that steel sheets used for automobile parts such as reinforcing materials for bumpers may have the surface layer thereof turned into a decarburized layer having a thickness of 0.01 to 10.0 µm in order to improve delayed fracture resistance ([0002], [0004], [0203]). Note that Chiriac teaches that its steel may be in sheet form ([0035]) prior to hot stamping to create the automobile part (Abstract, [0035]). It would have been obvious to one of ordinary skill in the art at the time the invention was field to have turned the surface layer of the steel of Chiriac into a decarburized layer having a thickness of 0.01 to 10.0 µm (i.e. skin-decarburized layer) in order to improve delayed fracture resistance, as taught by Kawata ([0002], [0004], [0203]). The decarburized layer (i.e. skin-decarburized layer) of Chiriac modified by Kawata is expected to have slight variances in thickness at different places of the surface (Kawata: [0210]), which reads on a first and second skin-decarburized layers, wherein the first skin-decarburized layer is disposed at a first surface of the automobile component and the second skin-decarburized layer is disposed at a second surface of the automobile component.
Regarding claims 19 and 25, Chiriac modified by Kawata teaches wherein the decarburized layers (i.e. skin decarburized layers) have a thickness of of 0.01 to 10.0 µm (Kawata: [0203]), which overlaps with the instantly claimed thickness ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 24, Chariac modified by Kawata teaches that its automobile component comprises a thermal coating layer (Chiriac: [0003], [0014], [0020], [0036], [0039]) and a skin-decarburized layer (Kawata: 0002], [0004], [0203]), as discussed above regarding claims 11 and 18. Chariac modified by Kawata does not explicitly teach wherein the skin-decarburized layer is disposed below the thermal coating layer. However, it would have been obvious to one of ordinary skill in the art to have chosen to have the skin-decarburized layer below the thermal coating layer in the automobile component of Chariac modified by Kawata, as there are a finite number of choices (i.e., either the skin-decarburized layer below the thermal coating layer or the thermal coating layer below the skin-decarburized layer). Furthermore, the selection of any order of performing process steps are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C). In the present instance, it would have been obvious to have applied the skin-decarburized layer prior to apply the thermal coating layer to the automobile component of Chariac modified by Kawata in the absence of new or unexpected results.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiriac (US 2019/0226064), as applied to claims 11-12, 14, 16, 21, and 26-29 above, and further in view of Muskos et al. (US 2007/0182176), hereinafter “Muskos.”
Regarding claim 22, Chiriac teaches that its hot stamped steel automotive component may be a bumper, reinforcement member, and other auto parts that are required to be strong enough to withstand a large load with minimal intrusion into the passenger compartment during a rollover and impact ([0017]), but does not specifically teach that the automotive component may be a bumper arrangement with crash boxes comprising a weld-assembled component.
However, Muskos teaches a bumper beam arrangement having crash boxes, which may be welded together (i.e. bumper arrangement with crash boxes comprising a weld-assembled component), may be produced from a hot stamped steel having a yield strength of over 1000 MPa (Abstract, [0009]). Note that Chiriac teaches a hot stamped steel having a yield strength of 1400 MPa or higher (Abstract, [0004]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a bumper beam arrangement having welded together crash boxes using the hot stamped steel of Chiriac, as Muskos teaches that that such steels are useful for such purposes.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, the prior art fails to disclose or adequately suggest the automotive component as recited. In particular, the closest prior art, Chiriac (US 2019/0226064) modified by Kawata (US 2014/0234659), renders obvious the subject matter of claims 11 and 18, as detailed above. However, Chiriac modified by Kawata fails to teach or fairly suggest wherein a carbon content in the skin-decarburized layers is at least 20% lower than in a middle stratum of the automobile component wherein the middle stratum is disposed between the skin-decarburized layers, as required by claim 20. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. Thus, claim 20 is distinct over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734